Title: To Thomas Jefferson from Albert Gallatin, 27 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir, 
                     Treasury Department 27th. November 1804.
                  
                  I have the honour to enclose the copy of a letter from the Collector of New York, and respectfully to submit the propriety of appointing Francis Gilpin second Mate of the Revenue Cutter. 
                  I have the honour to be, with great respect, Sir, Your most obed. Sert.
                  
                     Albert Gallatin 
                     
                  
               